Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
11. (Currently Amended) A multi-rotor aircraft, wherein the multi-rotor aircraft comprises: 
a main aircraft assembly comprising a first magnetic medium, a main housing, and a control motherboard accommodated in the main housing, wherein the first magnetic medium is provided on the main housing, a slot is further provided on the main housing, and a connection point of the control motherboard is provided in the slot; and 
a plurality of rotor systems, wherein each of the plurality of rotor systems comprises a second magnetic medium, a rotor mechanism, and a rotor protection cover that is of a hollow annular structure and is fixed outside the rotor mechanism, wherein the second magnetic medium is fixed to the rotor protection cover and attracting the first magnetic medium, and a pin matching the slot is further provided on the rotor protection cover, 
wherein the rotor systems are positioned on and electrically connected to the main aircraft assembly by means of the cooperation of the pin with the slot, and is also fixed to the main aircraft assembly via the magnetic force between the first magnetic medium and the second magnetic medium.
13. (Currently Amended) The multi-rotor aircraft of claim 12, wherein 
14. (Currently Amended) The multi-rotor aircraft of claim 13, wherein each rotor protection cover comprises first connecting surfaces and a second connecting surface for connecting two of the first connecting surfaces, wherein the pin and the second magnetic medium are provided on the second connecting surface, wherein the rotor systems are six in number, the second connecting surface of each rotor protection cover of each rotor system is fixed to one of the prism faces of the main housing, and the first connecting surfaces of two adjacent rotor protection covers abut against each other.
15. (Currently Amended) The multi-rotor aircraft of claim 14, wherein the multi-rotor aircraft further comprises a third magnetic medium provided on each of the first connecting surfaces, wherein the third magnetic medium on two of the first connecting surfaces that abut against each other attract each other.
16. (Currently Amended) The multi-rotor aircraft of claim 12, wherein each rotor protection cover comprises first connecting surfaces and a second connecting surface for connecting two of the first connecting surfaces, and the pin and the second magnetic medium are provided on the second connecting surface, wherein the rotor systems are six in number, and the second connecting surface of each rotor protection cover of each rotor system is fixed to one of the prism faces of the main housing, wherein 
17. (Currently Amended) The multi-rotor aircraft of claim 16, wherein the multi-rotor aircraft further comprises a third magnetic medium provided on each of the first connecting surfaces, wherein two of the third magnetic medium attract each other.
19. (Currently Amended) The multi-rotor aircraft of claim 12, wherein the main housing comprises a base, a connecting plate and an upper cover, wherein the base and the upper cover constitute the two end surfaces, the connecting plate is fixed to a side surface of the base, the slot is formed in the connecting plate, and the control motherboard is fixed to the base.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious the combination of limitations recited in claim 11, particularly, the specific arrangement of elements of the main assembly and the rotor systems, and the specific connection of parts of the pin/slot arrangement and magnetic mediums, etc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644